DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of species , as set forth in the Office action mailed on 9/15/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 11, 13-16, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.

a second insulating layer on the first insulating layer and exposing where the first electrode overlaps the first insulating layer and the second electrode overlaps the first insulating layer; and
light emitting elements at the exposed part between the first and the second electrode;
wherein the second insulating layer defines openings exposing the first insulating layer and spaced apart from each other on a region where the first electrode and the second electrode face other and comprises a bridge portion between the openings, and
wherein the light emitting elements are at one of the openings”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hseieh  (US 2019/0392751)
Chae et al (US 2018/0287028)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895